                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JOSEPH SARTIN, et al.,

                           Plaintiffs,

             v.                                     Case No. 18-cv-1890

CHULA VISTA, INC., et al.,

                           Defendants.


                            DECISION AND ORDER


      Currently pending before the court are two motions filed by defendants Chula

Vista, Inc., CVR Management, LLC, and Michael Kaminski (the “Chula Vista

Defendants”): a motion for an order compelling plaintiffs to respond to written

discovery (ECF No. 63), and a motion for an order compelling Attorney Michael Bruck

and his former law firm, Williams, Montgomery & John, Ltd. (“WMJ”) to respond to the

Chula Vista Defendants’ subpoenas (ECF No. 67). Both motions have been fully briefed

and are ready for resolution.

      Motion for an Order Compelling Plaintiffs to Respond to Written Discovery

      The Chula Vista Defendants served on each of the plaintiffs a First Set of

Interrogatories and a First Request for Production of Documents on June 26, 2019. (ECF
No. 64-1.) About 16 months later they served each of the plaintiffs with a Second Set of

Interrogatories, a Second Set of Requests for Production of Documents, and a First Set of

Requests to Admit. (ECF No. 64-6.)

      The Chula Vista Defendants argue that the plaintiffs’ responses have been

incomplete and therefore “request an order compelling Plaintiffs to produce documents

and information responsive to the following interrogatories and requests, which seek”

          •   “details about Plaintiffs’ communications relating to Chula Vista
              Defendants: Interrogatories Nos. 10-14, 16, 20-21, and Requests for
              Production Nos. 1, 2, 26, 35-37, 60, 68” (ECF No. 66 at 16);

          •   “details about all legal consultations and retentions sought relating
              to Chula Vista Defendants: Interrogatories Nos. 10-14, 20-21, 24,
              and Requests for Production Nos. 1, 35-37, 60, 68” (ECF No. 66 at
              18);

          •   “details about the discovery of and investigation surrounding
              Plaintiffs’ claims and purported damages relating to Chula Vista
              Defendants: Interrogatories Nos. 6-7, 10-15, 21, and Requests for
              Production Nos. 1, 38-39, 46, 53-55, 61, 72-73” (ECF No. 66 at 21);
              and

          •   “details about Plaintiffs’ alleged damages and mitigation attempts:
              Interrogatories Nos. 3-4, 18-19, and Requests for Production Nos. 1-
              2, 5, 7, 9, 11, 13-15, 18-19, 22, 29-30, 32, 40-46, 53-57, 68, 70- 71” (ECF
              No. 66 at 26).

      The Chula Vista Defendants further “request an order compelling Plaintiffs to

produce all documents and information without withholding documents based on

privilege, or alternatively to produce all documents and information responsive to the

following request, which explicitly requests a privilege log: Request for Production No.



                                               2
34” (ECF No. 66 at 23) and “an order compelling Plaintiffs to supplement all their

responses and document production to all of Chula Vista Defendants’ discovery

requests to ensure they are responded to in full and in complete compliance with legal

obligations without evasive responses” (ECF No. 66 at 27 (emphasis in original)).

      In response, the plaintiffs do not dispute the assertions of the Chula Vista

Defendants that they failed to provide complete and timely responses to written

discovery. Nor do they offer any substantive challenge to the scope of the Chula Vista

Defendants’ discovery demands. Rather, they argue that the motion to compel “is

improper and premature” and note that discovery “does not close until August 2, 2021.”

(ECF No. 72 at 3.) They state they “will continue to supplement and produce responsive

information as necessary. Discovery is ongoing.” (ECF No. 72 at 4.) They further state

that, since receiving the motion to compel, they have provided supplemental responses.

(ECF No. 72 at 6-7.)

      The Chula Vista Defendants state in reply that these supplemental responses

remain incomplete. (ECF No. 73 at 2.)

      The plaintiffs’ appear to misunderstand the nature of the duty to supplement

under Rule 26(e) and the import of the discovery deadline. Neither the duty to

supplement nor the discovery deadline act as de facto extensions of the 30-day deadlines

set forth in Federal Rules of Civil Procedure 33(b)(2), 34(b)(2)(A), 36(a)(3). The Rules

establish an expectation that full and complete discovery responses will be provided



                                           3
within 30 days. It is not appropriate to simply provide a partial response and then

“supplement” that response whenever the party gets around to collecting the rest of the

requested information.

      Nor should a litigant confuse the court-imposed discovery deadline with how

long the litigant has to produce responses to demanded discovery. Again, the deadline

for providing full and complete discovery responses is that set forth in the Federal

Rules (or stipulated to the parties under Rule 29(b)). To ensure orderly and efficient

discovery, written discovery commonly will need to be completed before depositions

take place. Thus, to ensure enough time to complete depositions by the discovery

deadline, it is incumbent on litigants that they timely respond to written discovery. That

the Chula Vista Defendants have not yet sought to depose the plaintiffs is hardly

surprising in light of the plaintiffs’ dilatoriness in complying with their discovery

obligations.

      Therefore, the court grants the Chula Vista Defendants’ motion to compel. (ECF

No. 63.) Within 21 days of this order the plaintiffs shall provide full and complete

responses to all of the discovery requests that the Chula Vista Defendants’ identified in

the brief in support of their motion as being incomplete.

      As stated in the court’s pretrial order, “Boilerplate objections to discovery

requests are not to be used. In the event a responding party has an objection to a

particular discovery request, the objection is to be stated with specificity. The response



                                            4
should also indicate whether some or all of the requested information or documents are

NOT being produced on the basis of an objection.” (ECF No. 40, ¶ 6.) Moreover, any

document or other response being withheld on the basis that it is privileged or

otherwise protected must be identified consistent with Rule 26(b)(5).

       Having granted the Chula Vista Defendants’ motion to compel (and the plaintiffs

having partially complied following the filing of the motion), “the court must, after

giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay the

movant's reasonable expenses incurred in making the motion, including attorney's

fees.” Fed. R. Crim. P. 37(a)(5)(A). Within 28 days of this order the Chula Vista

Defendants may submit a motion for reasonable expenses. Briefing on the motion shall

be governed by Civil Local Rule 7 (E.D. Wis.).

       Motion to Enforce Subpoena for Document Production

       Attorney Bruck was previously employed at Williams, Montgomery & John, Ltd.

While with that law firm he represented clients who owned condominiums at Chula

Vista. (ECF No. 68 at 1-2.) In 2011 he sent a letter to Chula Vista’s attorney wherein he

outlined certain of the same issues that form the basis for the plaintiffs’ complaint. (ECF

No. 69-1 at 9-11.)

       The Chula Vista Defendants subpoenaed all records Bruck has regarding that

representation. Bruck produced nearly 700 pages of documents. However, many were



                                            5
redacted, and the Chula Vista Defendants doubt that the produced documents are the

extent of Bruck’s file. Consequently, the Chula Vista Defendants ask the court to compel

           •   “Bruck to produce the documents with bates numbers MCB000498
               to MCB000694 without redactions, and to reproduce any other non-
               privileged documents without redactions not specifically identified
               herein, and that Mr. Bruck’s old law firm, WMJ, produce the same
               to the extent WMJ has different responsive documents and
               information from Mr. Bruck” (ECF No. 68 at 10); and

           •   “to produce the missing documents from MCB000142-182 and
               MCB000410, the attachments to all emails from MCB000498 to
               MCB000694, and the other responses to Mr. Rumpf’s email at
               MCB000635-653, and that Mr. Bruck’s old law firm, WMJ, produce
               the same to the extent WMJ has different responsive documents
               and information from Mr. Bruck” (ECF No. 68 at 11).

       In response, Bruck’s main argument is that the information sought is protected

either under the work-product doctrine or by the attorney-client privilege.

       A person withholding subpoenaed information under a claim that it is
       privileged or subject to protection as trial-preparation material must:

       (i) expressly make the claim; and

       (ii) describe the nature of the withheld documents, communications, or
       tangible things in a manner that, without revealing information itself
       privileged or protected, will enable the parties to assess the claim.

Fed. R. Civ. P. 45(e)(2)(A).

       Bruck did not proceed as required under Fed. R. Civ. P. 45(e)(2)(A).

Consequently, neither the Chula Vista Defendants nor the court can properly assess

Bruck’s claim that the information was properly withheld. Arguments regarding

specific claims of privilege or confidentiality are premature.


                                             6
       Therefore, Bruck shall within 21 days of this order either provide all information

responsive to the Chula Vista Defendants’ subpoena (as modified below) or, to the

extent that any information is withheld, fully comply with Rule 45(e)(2)(A).

       However, the court agrees with Bruck that the Chula Vista Defendants’ subpoena

is overbroad. The Chula Vista Defendants argue that Bruck’s records are relevant to a

potential statute of limitations defense. Because Bruck had in 2011 been advising a client

with the same sort of complaints that form the basis for the plaintiffs’ claims, the Chula

Vista Defendants speculate that the records may reveal that the plaintiffs knew or

should have known in that same time period of the claims they present in this action.

Nonetheless, the Chula Vista Defendants seek not just Bruck’s records from beyond the

statute of limitations, i.e., six years before the plaintiffs filed this action (that is, before

November 30, 2012), but “his entire file from the beginning of his work for his clients

through the present ….” (ECF No. 68 at 6.)

       The Chula Vista Defendants have failed to demonstrate that any record after

November 30, 2012, “is relevant to any party’s claim or defense and proportional to the

needs of the case ….” Fed. R. Civ. P. 26(b)(1). Therefore, the court limits the Chula Vista

Defendants’ subpoena to documents from November 30, 2012, and before.

       IT IS THEREFORE ORDERED that the Chula Vista Defendants’ motion to

compel (ECF No. 63) is granted. Within 21 days of this order the plaintiffs shall provide




                                               7
full and complete responses to all of the discovery requests that the Chula Vista

Defendants’ identified in the brief in support of their motion as being incomplete.

       IT IS FURTHER ORDERED that within 28 days of this order the Chula Vista

Defendants may submit a motion for reasonable expenses regarding their motion to

compel (ECF No. 63). Briefing on the motion shall be governed by Civil Local Rule 7

(E.D. Wis.).

       IT IS FURTHER ORDERED that the Chula Vista Defendants’ motion to enforce

the subpoena (ECF No. 67) is denied without prejudice. Within 21 days of this order

Bruck shall either provide all documents from November 30, 2012, and before that are

responsive to the subpoena or, to the extent that any document is withheld or

information redacted, fully comply with Rule 45(e)(2)(A).

       Dated at Milwaukee, Wisconsin this 13th day of May, 2021.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            8
